Oo ont Oo nn fF WO ND =

NO DO RO NO Nh NO ie) Nm nN = — — = = — — = = _

LZ
V_ FILED RECEIVED

_____ ENTERED —___SERVED ON
COUNSEL/PARTIES OF RECORD

MAR 19 2020

UNITED STATES DISTRICT COBRRRK US DISTR oa

DISTRICT OF NEVADA, DEPUTY

 

 

MICHAEL BURGESS, Case No. 3:20-cv-00175-MMD-CLB
Plaintiff ORDER
V.
GUITERREZ, ef al.,

Defendants

 

 

 

I. DISCUSSION
Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
(‘NDOC’), has filed a notice of complaint. (ECF No. 1-1). Plaintiff has not filed a
complaint or an application to proceed in forma pauperis in this matter.
Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff sixty (60)
days from the date of this order to submit a complaint to this Court.
Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
application to proceed in forma pauperis and attach both an inmate account statement
for the past six months and a properly executed financial certificate. Plaintiff will be
granted an opportunity to file an application to proceed in forma pauperis, or in the
alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application
to proceed in forma pauperis, he must file a fully complete application to proceed in forma
pauperis.
Ul. CONCLUSION

For the foregoing reasons, IT |S ORDERED that the Clerk of the Court WILL SEND
Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
as the document entitled information and instructions for filing an in forma pauperis
application.

IT IS FURTHER ORDERED that within sixty (60) days from the date of this order,

 

 

 
—_—

Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
the correct form with complete financial attachments in compliance with 28 U.S.C. §
1915(a); or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing
fee and the $50 administrative fee). |

IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
sixty (60) days from the date of this order.

IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The

Clerk of the Court will also send Plaintiff a copy of his notice of complaint. (ECF No. 1-

1).

2
3
4
5
6
7
8
g

IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,

 

dismissal of this action may result.
13 DATED: 3/19/2020

  

 

UNITED STAKES MAGISTRATE JUDGE

 

 

 
